201 F.2d 665
O'NEALv.FLEMING, Superintendent of District of Columbia Workhouse.
No. 6533.
United States Court of Appeals Fourth Circuit.
Argued January 5, 1953.
Decided January 23, 1953.

Harold C. O'Neal, pro se.
William P. Woolls, Jr., Sp. Asst. to U. S. Atty., Alexandria, Va. (A. Carter Whitehead, U. S. Atty., Richmond, Va., on brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and WEBB, District Judge.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus. Appellant had been convicted of crime in the District Court for the District of Columbia and had been granted conditional release under the "good time" provisions of the statute relating to imprisonment. Following charges of intoxication and larceny, a warrant had been issued for his arrest as a parole violator and he had been imprisoned to serve the remainder of his sentence. His contention here is that this imprisonment is unlawful because, as he contends, the provision of the Code, 18 U.S. C. § 4164, as amended, is unconstitutional in that it permits the Parole Board to deprive a prisoner of "good time", or reduction of the sentence of imprisonment, which he has earned by good behavior. There is no merit in this contention. See United States ex rel. Rowe v. Nicholson, 4 Cir., 78 F.2d 468; United States ex rel. Nicholson v. Dillard, 4 Cir., 102 F.2d 94.


2
Affirmed.